DETAILED ACTION


Information Disclosure Statement
The references cited within the IDS document submitted on July 26, 2022 have been considered.


Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
 - - LIQUID DISPERSION COMPOSITION FOR SOLID ELECTROLYTIC CAPACITOR PRODUCTION - - 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two specific compounds (those cited in applicant’s Table 1, paragraph 0126), does not reasonably provide enablement for all permutations possible for a compound described in claims 1-6.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(A) The breadth of the claims - claim 1 recites a composition of three materials: a conjugated conductive polymer, a dispersion medium, and a compound with a formula (as noted in claim 1).  Claims 1-4 provide detail as to the nature of possible permutations of the compound, while claim 5 recites details as to the nature of the identity of possible conjugated conductive polymers, and claim 6 recites an additional item to be included in the composition (i.e. a polyanion).
(B) The nature of the invention, (C) the state of the prior art, and (D) the level of one of ordinary skill – one of ordinary skill in the art would know that the nature of the claimed invention is directed to liquid dispersion compositions for depositing an electrolyte in a solid electrolytic capacitor.  One of ordinary skill in the art is also aware that there are a multitude of methods/processes for deposition of a variety of electrolyte materials on an anode of a sold electrolytic capacitor.  
(E) The level of predictability in the art – the processes of applying an electrolyte to an anode for a solid electrolytic capacitor are well known, and the electrolyte used is chosen based on the properties/characteristics desired for the end-product capacitor.  It is also known in the art to utilize electrolytes that will increase capacitance, for example.
(F) The amount of direction provided by the inventor – the inventor has provided expansive lists of possible groups for R1-R6 for the compound within the specification, and within claims 1-4.  The inventor has also provided an extensive list of possible compounds for the conjugated conductive polymer in claim 5 and within the specification.
(G) The existence of working examples – in the specification, the applicants have only provided detailed working examples for two (2) compounds, in paragraphs 0113-0127, and within table 1 (paragraph 0126).  The two specific compounds identified are:
benzo[c]thiophene-1,3-dihydro-2-oxide 
and 
benzo[c]thiophene-1,3-dihydro-2-oxide-sulfonic acid
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – the amount of experimentation needed to make and use the invention based on the disclosure is minimal if claim 1 is limited to only the above two identified compounds.  However, claim 1 is not limited to these two compounds.  Claim 1 is presented such that there are literally trillions of possible permutations of the compound claimed.
The compound of claim 1 is:

    PNG
    media_image1.png
    271
    236
    media_image1.png
    Greyscale

From just lines 4-15 of claim 1, each of R1 through R6 could independently be any of the following:
(1) a hydrogen atom, [1]
(2-1) a linear or branched alkyl group having 1 to 20 carbon atoms, [40]
(2-2) a linear or branched alkoxy group having 1 to 20 carbon atoms, [40]
(2-3) a linear or branched alkylcarbonyloxy group having 1 to 20 carbon atoms, [40]
(3) -SO2M, wherein 
M is an OH group, [1]
M is an alkali metal alkoxide selected from O-Na+, O-Li+ and O-K+, [3]
M is an ammonium alkoxide represented by O-NH4+, [1]
M is a linear or branched alkoxy group having 1 to 20 carbon atoms, [40]
M is chlorine, fluorine, bromine or iodine, [40]
(4) a halogen atom, [4]
(5) a carboxy group, [1]
(6) a phosphonyl group, [1]
(7) a nitro group, [1]
(8) a cyano group, [1]
(9) a primary, secondary or tertiary amino group, [3]
(10) a trihalomethyl group, [1]
(11) a phenyl group, [1]
(12) a phenyl group substituted with at least one selected from the group consisting of an alkyl group, a hydroxy group, an alkoxy group, an alkylcarbonyloxy group, a sulfo group and a halogen atom, [9].
The number within the bracket “[ ]” is the conservative number of possibilities for each of the listed groups.  
For example:
if an R group is single hydrogen, that is given a tally of [1];
if an R group is a “linear or branched alkyl group having 1 to 20 carbon atoms”, that is given a tally of [40], since there would be 20 total linear alkyl groups plus 20 branched alkyl groups. 
The numbers associated are deemed conservative, since, for example, the nitro group or phenyl group each have a tally of [1], even though there are innumerable chemical compounds that would qualify as a “nitro group” or “phenyl group”.
Given the equation for calculating permutations:

    PNG
    media_image2.png
    102
    238
    media_image2.png
    Greyscale

Wherein “n” represents the population set (i.e. the total from the brackets “[ ]”, which would be 192) and “r” represents the subset (i.e. the number of positions, R1-R6, which would be 6), then the conservative number of possible compounds for the above formula is 46,296,638,277,120 (i.e. 46 trillion+).  This number also does not take in to account additional variables within the remainder of claim 1 (lines 15-23).
Thus, the amount of experimentation required to make and use compounds that would be encompassed by the formula claimed is astronomical, such that it is not viable or feasible.
Since the applicant has only provided testing evidence for two specific compound examples, yet presented a claim which encompasses trillions of possibilities, claims 1-6 are rejected under 35 USC 112(a).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812